Sheldon, J.
The only question raised in this case is upon the plaintiff’s exception to the instructions given to the jury with reference to the conceded fact that the car which came into collision with the plaintiff’s team was a mail or postal car engaged in carrying United States mail. At the close of the evidence the defendant asked the judge to rule in substance that the plaintiff had no right to attempt to pass in front of this car. The judge declined to give this ruling, but did instruct the jury, among other things, that in order to determine the question of the plaintiff’s care and the motorman’s negligence, they must get at the circumstances of the case, and added the particular state*50ments which are set out in the bill of exceptions. It is not denied that on the evidence the usual issues of due care and negligence were for the jury.
The plaintiff contends that the instructions given practically amounted to saying that the United States mail cars, so far as their operation is concerned, have some peculiar rights in the streets, and that a less degree of care may be exercised in running them than in running other cars on the street. But no such statement as this is found in the charge, and we do not think that the jui;y could have so understood it. The statement that no person could interfere with or obstruct or hinder the passage of the mail, that it would be a penal offence under the laws of the United States for any one knowingly to do so, was not in itself incorrect. United States v. Thomas, 55 Fed. Rep. 380. It is provided by statute that “ any person who shall knowingly and wilfully obstruct or retard the passage of the mail, or any carriage, horse, driver, or carrier carrying the same, shall, for every such offence, be punishable by a fine.” U. S. Rev. Sts. § 3995. The plaintiff objects that the statute applies only to persons who knowingly and wilfully obstruct or retard the passage of the mail or its carrier, that is, to those who know that the acts performed will have that effect and perform them with the intention that such shall be their operation, United States v. Kirby, 7 Wall. 482, 487, and argues that this part of the charge was inapplicable to the case because the plaintiff testified without contradiction that he did not know that this was a mail car. But by using the word “knowingly” the judge added the very qualification on which the plaintiff now insists; and in view of the plaintiff’s testimony that he saw the car while at a distance of one hundred and forty feet from him and before he turned to cross the defendant’s track, the jury might have believed, in spite of his own testimony to the contrary, that he knew this to be a mail car.
The illustration in the charge as to the comparative rights of the carriers of mail and of United States forces and troops in passing through the streets did not go further than the provisions of our statute. “ United States forces or troops, or any portion of the militia parading or performing any duty according to law, shall have the right of way in any street or highway through *51which they may pass, provided the carriage of the United States mails, the legitimate functions of the police, and the progress and operations of fire engines and fire departments shall not he interfered with thereby.” R. L. c. 16, § 143. St. 1893, c. 367, § 120. Moreover, this was given simply as an illustration, a circumstance which might throw some little light upon the matter under consideration. And the judge finally left, in unmistakable language, the whole conduct of both the plaintiff and the motorman to the jury, for them to determine as to the negligence or due care of each.
Taking all the language of the judge into consideration, we do not think that it could have misled the jury, as the plaintiff contends, into believing that the motorman had the right to run his car through the streets in a different manner from any other car, or without regard for the safety of the people upon the streets. The effect could not have been greater than to call the attention of the jury to the statute, and to instruct them that both the plaintiff and the motorman were bound to act, and that each of them had a right to expect the other to act, with regard to its provisions. If the plaintiff was apprehensive that his testimony that he did not know this to be a mail car had been overlooked, he should have called the attention of the judge to this matter. In the absence of any specific objection to the charge or of any request for further instructions, we are of opinion that the present exception cannot be sustained. Dixon v. New England Railroad, 179 Mass. 242, 249. McKee v. Tourtellotte, 167 Mass. 69.

Exceptions overruled.